The defendant’s guilt was established beyond a reasonable doubt. Defendant’s husband sold heroin to an undercover *198officer, which he delivered in a rolled-up silver or grey plastic shopping bag. Defendant contends that the package she was carrying shortly before the consummation of the drug sale was white and could not have been the same silver or grey bag her husband gave to the undercover officer. However, the testimony and evidence presented at trial established beyond a reasonable doubt that the packages were the same. This evidence included the videotape of defendant carrying the package, which this Bench, after convening on two separate occasions, finally had an opportunity to view. In addition, the evidence relied upon by the Trial Judge, as the trier of the fact, supported his finding, again beyond a reasonable doubt, that defendant knew the package she carried contained drugs.
We have examined the remaining contentions advanced by defendant and find them to be without merit.
The order of this court entered herein on April 28, 1988, and the memorandum decision released therewith (139 AD2d 472) are recalled and vacated. Concur — Sullivan, J. P., Ross, Asch and Smith, JJ.